IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-41140
                         Summary Calendar



JOSE RODRIGUEZ CRUZ,

                                         Plaintiff-Appellant,

versus

PETER GONZALEZ CRUZ; JAVIER V. LOPEZ;
THOMAS CURRI; JOAN HIGGINS,

                                         Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                         UDC No. L-96-CV-21
                        - - - - - - - - - -
                           March 18, 1998
Before JONES, SMITH, and STEWART, Circuit Judges.

PER CURIAM:*

     Texas state prisoner Jose Rodriguez Cruz, no. 681066, has

filed a motion to supplement the record on appeal and to suspend

the briefing notice.

     The district court dismissed with prejudice Cruz’s federal

civil action brought pursuant to Bivens v. Six Unknown Named

Agents, 403 U.S. 388 (1971).   The district court correctly found

Cruz’s complaints regarding cruel and unusual punishment to be


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-41140
                                -2-

barred by the relevant statute of limitations.      See Gartrell v.

Gaylor, 981 F.2d 254, 256-57 (5th Cir. 1993); Spina v. Aaron, 821

F.2d 1126, 1128-29 (5th Cir. 1987).   The district court also

construed Cruz’s claim that he was held for two and a half years

in the custody of the Immigration and Naturalization Services as

a habeas claim challenging the constitutionality of the detention

procedures of 8 C.F.R. §   212.12.   The district court did not err

by denying the claim as lacking in merit.      See Gisbert v. U.S.

Attorney General, 988 F.2d 1437, 1446-48 (5th Cir. 1993).

Finally, the district court did not err by denying Cruz’s request

for relief from future INS custody following his release from

Texas state custody as not presenting a live case or controversy.

See Bailey v. Southerland, 821 F.2d 277, 279 (5th Cir. 1987).

     Because there is no meritorious issue that Cruz could raise

regarding the district court’s dismissal with prejudice of his

action, Cruz’s appeal is DISMISSED as frivolous.      See 5th Cir. R.

42.2.   His motion is DENIED as unnecessary.

     We caution Cruz that any additional frivolous appeals filed

by him or on his behalf will invite the imposition of sanctions.

To avoid sanctions, Cruz is further cautioned to review any

pending appeals to ensure that they do not raise arguments that

are frivolous.

     APPEAL DISMISSED; MOTION DENIED; SANCTION WARNING ISSUED.